Citation Nr: 1431248	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  13-10 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for residuals, grade III right ankle sprain. 

2.  Entitlement to service connection for a right ankle disability. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

James E. Carsten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1983 to February 1988. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The issue of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 2009 rating decision, the RO disallowed a claim of entitlement to service connection for residuals, grade III right ankle sprain.

2.  Evidence added to the record since the April 2009 decision and not previously before adjudicators, relates to a previously unestablished fact and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2009 denial of the Veteran's request to reopen is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  The criteria have been met for reopening a claim of entitlement to service connection for residuals, grade III right ankle sprain[0].  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

In light of the favorable decision to reopen the claim of entitlement to service connection for residuals, grade III right ankle sprain and to remand for further development, a detailed discussion regarding VA's duties to notify and to assist is not necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

II.  Service Connection

Prior to receipt of his current claim, the RO had previously denied the Veteran's claim of entitlement to service connection for a right ankle disability.  Initially, the Board must determine whether that claim may be reopened. 

Law and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Following notification of a decision by the RO, the claimant can initiate an appeal to the Board by filing a notice of disagreement with the RO.  38 U.S.C.A. § 7105(a) (West 2002).  If a timely notice of disagreement is not filed, the RO's decision becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  

The statutory exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108 (West 2002), which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

"New and material evidence" is evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  

For purposes of this discussion, the Board will consider whether new and material evidence has been received since the final April 2009 decision.  See Evans v. Brown, 9 Vet. App. 273 (1996) (the evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis).

Factual Background and Analysis

In a July 1999 rating decision, the RO denied service connection for residuals of a grade III right ankle sprain.  Service treatment records showed that the Vetran suffered a grade III right ankle sprain in service. The July 1999 decision does not identify any specific diagnosis related to the right ankle being denied, merely, "residuals" of the in service injury. The RO determined that the necessary evidence missing at that time was a nexus between an in-service injury to the right ankle and any current residuals.  The Veteran was notified of this action and apprised of his appellate rights.  No new and material evidence was added to the record during the appeal period of that decision and no appeal of the decision was initiated.  The decision thus became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In April 2008, the Veteran requested to reopen his claim.  In an April 2009 rating decision, the RO again disallowed the claim, finding that new and material evidence had not been submitted to reopen the claim.  No new and material evidence was added to the record within one year of that decision and no appeal of the decision was initiated.  That decision is therefore final.  

The medical evidence submitted since the April 2009 decision denying his request to reopen shows that in November 2010, at a VA outpatient facility, the Veteran was diagnosed with posterior tibial tendon dysfunction (PTTD).  Additionally, the doctor reviewed x-rays of the Veteran's ankle which showed "post-traumatic changes over the medial malleolus, small anterior tibial osteophyte."  The Board notes that this does not constitute a new factual basis as a distinctly diagnosed condition from the one denied in 1999 given that the 1999 denial did not deny a specifically diagnosed disability, but merely "residuals" of the in service right ankle injury. Boggs v. Peake, 520 F.3d 1330, 1334 (Fed. Cir. 2008). See also Velez v. Shinseki, 23 Vet.App. 199, 204-205 (2009) (in determining whether new and material evidence is required to reopen a claim the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based on a distinctly diagnosed disease or whether it is evidence tending to substantiate an element of a previously adjudicated matter). 

Also of record since 1999 is a July 2011 statement from the Veteran's former spouse where she indicated her observations of the in-service grade III right ankle sprain, his hospitalization, physical therapy and his continued pain.  She specifically indicated that the Veteran constantly complained of right ankle pain after his injury and therapy.  She indicated that he was a very athletic person and very competitive when it came to sports, but after the injury "[h]e was never the same."  

Her statement was not previously of record.  Thus it is new evidence.  Her statement relates to the unestablished fact of a nexus between an injury during service and his present disability and raises a reasonable possibility of reopening the claim.  Thus, her statement is material.  

As new and material evidence has been added to the record with regard to the previously denied claim of entitlement to service connection for residuals, grade III right ankle sprain, the claim must be reopened.  


ORDER

The claim of entitlement to service connection for residuals, grade III right ankle sprain is reopened, and to that extent only, the appeal is granted.  


REMAND

Here, the record shows that the Veteran sustained a right ankle injury during service, he has a current right ankle disability, and there is an indication of an association between that in-service injury and his current disability.  As there is insufficient competent evidence to decide the claim, a remand is necessary to provide a VA examination and obtain a medical opinion.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

While on remand, the Veteran's current VA medical treatment records must be obtained.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  The most recent VA records associated with the claims file are dated in June 2011.  The Veteran's more recent records should thus be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent VA records of treatment of the Veteran after June 2011 for a right ankle condition and associate the records with the claims file.  If no records are obtained, document efforts to obtain the records, including a negative reply or replies, and associate that documentation with the claims file.  

2.  The RO should request an orthopedic C&P examination to ascertain the etiology of the Veteran's right ankle condition, to include posterior tibial tendon dysfunction.  The examiner must review the claims file in conjunction with the examination and the examiner must annotate his or her report as to whether the claims file was reviewed.  

3.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right ankle disorder was caused or aggravated by the Veteran's military service, to include the grade III right ankle sprain on February 1988.  The examiner must specifically address the in-service right ankle sprain and the assertions of the Veteran and his ex-wife of continuity of right ankle pain since the February 1988 sprain.  The rationale for all opinions expressed must be provided.  
4.  Then, the RO should review the claims file to ensure that the Board's remand directives have been followed.  If the Board's remand directives have not been followed, then the RO should take any necessary action to ensure substantial compliance with the Board's remand directives.  

5.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue an appropriate supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


